Exhibit ASSET PURCHASE AGREEMENT AMONG DUTCH GOLD RESOURCES, INC., DGRI AGDI ACQUISITION CORPORATION AND AULTRA GOLD INC. December 31, 2009 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this "Agreement") is made and entered into as of December , 2009, by and among DUTCH GOLD RESOURCES, INC., a publicly-owned Nevada Corporation, (“Dutch Gold”), DGRI AGDI ACQUISITION CORPORATION, a Georgia corporation (the “Purchaser”), and AULTRA GOLD, INC., a an publicly-owned Nevada corporation (the “Seller”). Dutch Gold, the Purchaser and the Seller are referred to herein individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, the Seller is in the business of acquiring and exploring gold and mineral properties and is the owner of certain assets of gold and precious mineral properties and certain assets and equipment related to the exploration and development of such properties (the “Mining Business”); WHEREAS, the Purchaser is a wholly-owned subsidiary of Dutch Gold; and WHEREAS, the Seller desires to sell and Purchaser desires to purchase all of the Seller’s right, title and interest in the Mining Business and the related assets and services as provided herein, pursuant to the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises and the mutual promises made in this Agreement, and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Parties agree as follows. 1.0 DEFINITIONS. For purposes of this Agreement and the Acquisition Documents, the capitalized terms shall have the meanings set forth below: 1.1.“Acquired Assets” means all right, title and interest of the Seller as set forth on Schedule 1.1 including the books and records as of the Closing Date, but excluding the Excluded Assets. 1.2.“Acquisition Documents” means this Agreement and all transfer documents, assumption agreements or other documents or agreements related to the consummation of the transactions contemplated in this Agreement. 1.3.“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations promulgated under the
